Title: From Benjamin Franklin to Thomas Cushing, 24 August 1773
From: Franklin, Benjamin
To: Cushing, Thomas


Sir,
London, Augt. 24. 1773
I received duly your several Favours of June 25, 26, and 30. with the Papers enclosed. My Lord Dartmouth being at his Country Seat, in Staffordshire, I transmitted to him the Address for the Removal of the Govr. and Lieut. Govr. and Mr. Bollan and I jointly transmitted the Letter to his Lordship from both Houses. I delivered to Mr. Bollan one Set of the authenticated Copies of the Letters [and] we shall co-operate [in] the Business [we] are charg’d with.
I am told that the Governor has requested Leave to come home; that some great Persons about the Court do not think the Letters, now they have seen them, a sufficient Foundation for the Resolves, [that therefore] it is not likely he will be remov’d, but suffered to re[sign, and that] some Provision will be made for him here. But nothing [I apprehend], is likely to be done soon, as most of the great Officers of State who compose the Privy Council, are in the Country, and likely to continue there till the Parliament meets, and perhaps the above may be chiefly Conjecture.
[I have] inform’d Mr. Lee, that in Case there should be a Hearing, I was directed to engage him as Council for the Province; [and] that I had receiv’d no Money, but would advance what might be necessary; those Hearings by Council being expensive.
I purpose writing to you again per the Packet: and am, with [the] greatest Respect, Sir, Your most obedient humble Servant.
B F.


[P.S. No determination is] yet [public on the case] of [Mr. Livius against Governor W]entworth which has been a very [costly Hearing I] believe to both Sides.
Honble Thos Cushing Esqr

